         Case 6:21-cv-00125-ADA Document 23 Filed 06/18/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

  REPEAT PRECISION, LLC,                          §
                                                  §
                 Plaintiff,                       §
                                                  §
  v.                                              §     Civil Action No. 6:21-cv-00125-ADA
                                                  §
  G&H DIVERSIFIED MFG., LP,                       §
                                                  §
                 Defendant.                       §
                                                  §

                                           ORDER

       Before the Court is the Parties’ Joint Motion for Continuance of CMC (the “Motion”).

The Court is of the opinion that the Motion should be granted.

       It is therefore ORDERED that the Motion is GRANTED. The CMC and all related

deadlines will be extended thirty (30) days, and the CMC will therefore be deemed to occur on

Friday, July 30, 2021.

       IT IS SO ORDERED.



       SIGNED this 18th day of June, 2021.




                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE
